Title: To Thomas Jefferson from DeWitt Clinton, 31 May 1802
From: Clinton, DeWitt
To: Jefferson, Thomas

SirNewtown near New York31 May 1802.
              I handed Mr. Gallatin a list of six names for Commissioners of Bankruptcy in New York and of three for Albany: As he may not probably know or recollect the characters of these gentlemen, I have taken the liberty to make some remarks in the enclosed paper: It is highly important that no mistake should be committed at present in appointments in the City of New York—a little faction exists there who under the garb of republicanism are doing all that malice and activity without talents or respectability can do, to injure the republican cause: Measures are persuing to develope their views—I am persuaded that now is the time to strike—They certainly will oppose us on the eve of every ensuing election and that is a most inexpedient period for attacking an internal enemy when we are engaged with a foreign one: but of this, I shall take the liberty to speak more at large on a future occasion
              Our Elections have turned out most propitiously—We have Eleven certain out of the seventeen Members of Congress: Joshua Sands succeeded in this Way—He lives in the republican County of Kings, which can give upon an emergency from 150 to 200 Votes Majority. some of the little faction industriously circulated that his success was certain—This discouraged the republicans in Kings who did not turn out as they might have done, not thinking it worth while to act unnecessarily against a Country man: In Rensselaer County we carried the Assembly ticket and lost the Member of Congress; This was owing to holding up a person who had formerly been a violent federalist but who is now a sincere republican—In Greene & Ulster Counties We Obtained 4 out of 6 Members of assembly and failed in the member of Congress—This is also ascribable to an injudicious selection of a Candidate: So that it was certainly in our power to have pared down the federal strength to three Members—an enclosed paper contains the names & some remarks on the characters elected.—
              Our Senate previous to the last Election contained 43 Members and our Assembly 108—They have been reduced, the first to 32 and the other to 100 Members.
              Last Year—The Senate stood thus.
              
                
                  
                  Republicans
                  Federalists
                
                
                  
                  19
                  24
                
                
                  And the Assembly
                  82
                  26
                
                
                  And they now stand
                  
                  
                
                
                  
                  Republicans
                  Federalists
                
                
                  Senate—Certain—
                  20
                  12
                
                
                  Assembly—
                  
                  
                
                
                  probably but not certain
                  76
                  24
                
              
              Our Senators continue in office four Years—so that this change is of immense importance.
              I have the honor to be With the most respectful Attachment. Your most Obedt Servt.
              Dewitt Clinton
              
                In our state Legislature we have not six Men at the utmost (I do not believe 3) in the views or interests of the little faction.—
              
            